                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


     UNITED STATES OF AMERICA,                    )
                                                  )
              Plaintiff,                          )
                                                  )
     v.                                           )            No. 3:20-CR-67-KAC-DCP
                                                  )
     DESTERYN ARNOLD,                             )
                                                  )
              Defendant.                          )


                               ORDER OF COMMITMENT FOR
                           MENTAL EXAMINATION AND EVALUATION

          All pretrial motions have been referred to the undersigned pursuant to 28 U.S.C. § 636(b)

 for disposition or report and recommendation regarding disposition by the District Judge as may

 be appropriate. This matter came before the Court on August 19, 2021, for a video motion hearing

 on the Defendant’s Motion for Evaluation to Determine Mental Competency Pursuant to 18 U.S.C.

 §§ 4241 and 4242 [SEALED Doc. 25] 1, filed on August 12, 2021. Assistant United States

 Attorney Cynthia F. Davidson appeared by video on behalf of the Government. Assistant Federal

 Defender Nakeisha C. Jackson appeared by video and represented the Defendant, who was also

 present and appeared by video.




 1
    The Court permitted Defendant to file this motion under seal, because it contains specific
 information about Defendant’s mental health [Doc. 24]. However, the August 19 hearing on the
 motion was not sealed. The undersigned files this Commitment Order publicly, although the Court
 will not refer to the specific details mentioned in the sealed motion. Counsel for Defendant Arnold
 is DIRECTED to provide the evaluating mental health provider with a copy of the sealed motion
 [Doc. 25] and copies of any records pertaining to Defendant’s mental health in counsel’s
 possession.


Case 3:20-cr-00067-KAC-DCP Document 28 Filed 08/20/21 Page 1 of 5 PageID #: 66
         In his motion, the Defendant asks for a psychological evaluation by the Bureau of Prisons

 of his competency to understand these proceedings, assist in his defense, to stand trial, and his

 sanity at the time of the offense. Defense counsel expresses concern regarding the Defendant’s

 mental capacity and his ability to discuss his case with his defense team citing to information

 received from Defendant and his mother as well as counsel’s own interaction with Defendant.

 Defense counsel noted that Defendant has been placed under suicide watch multiple times since

 his arrest.

         Defense counsel argues that a competency hearing is necessary so that Defendant Arnold’s

 defense team is able to effectively and zealously represent him, provide him with a proper defense,

 and work and communicate with him. Attorney Jackson represented that she provided a copy of

 [SEALED Doc. 25] to the Government for review prior the hearing. Defense counsel has also

 provided notice to the Government of the Defendant’s potential use of an insanity defense at trial

 [Doc. 21].

         While the Government did not take a position as to the requested competency evaluation,

 AUSA Davidson made an oral motion for an evaluation of the Defendant’s sanity at the time of

 the offense under 18 U.S.C. § 4242.

         Based upon the information in the sealed motion and presented at the hearing, the Court

 finds that reasonable cause exists to believe that Defendant Arnold may presently be suffering

 from a mental disease or defect that renders him mentally incompetent to the extent that he is

 unable to understand the nature and consequences of the proceedings against him or to assist

 properly in his defense. The Court also concludes that reasonable cause exists to warrant a mental

 examination and evaluation of the Defendant under 18 U.S.C. § 4241(a)-(b). Accordingly, the

 Court GRANTS the Defendant’s motion [Doc. 25] to undergo a competency evaluation.



                                                 2

Case 3:20-cr-00067-KAC-DCP Document 28 Filed 08/20/21 Page 2 of 5 PageID #: 67
        The Court also finds that the Defendant seeks to pursue an insanity defense at trial. To this

 end, defense counsel has filed a notice of same pursuant to Federal Rule of Criminal Procedure

 12.2 [Doc. 21]. Defense counsel asks that the Defendant’s sanity at the time of the offense be

 examined while the Defendant receives the competency evaluation and that he also be evaluated

 for any mental health medication needs so that Defendant can communicate with counsel about

 his case. At the motion hearing, the Government made an oral motion for an evaluation pursuant

 to § 4242. See 18 U.S.C. § 4242(a) (providing for a sanity evaluation upon the motion of the

 government). Thus, the parties’ requests for a sanity evaluation are also GRANTED.

        It is hereby ORDERED, pursuant to Title 18, Sections 4241(b), 4242(a), 4247(b), and

 4247(c), of the United States Code, as follows:

        (1) The Defendant shall remain in custody to await designation for confinement in
        a suitable facility for the purpose of conducting a psychiatric and/or psychological
        examination by one or more licensed or certified psychiatric and clinical
        psychologists. After designation of the facility is received, the Defendant shall be
        transported by the United States Marshals Service to such facility.

        (2) The purpose of the evaluation shall be for one or more licensed or certified
        psychiatrists and/or clinical psychologists to conduct psychiatric and psychological
        examinations of the Defendant for the purpose of determining

            (a) whether the Defendant is suffering from a mental disease or defect
                rendering him mentally incompetent to the extent that he is unable
                to understand the nature and consequences of the proceedings
                against him or to assist properly in his defense, and

            (b) to determine the Defendant’s sanity at the time of the alleged
                offense.

        (3) Pursuant to Federal Rule of Criminal Procedure 12.2(c), the Defendant is to
        submit to such examinations as ordered above.

        (4) The Defendant shall be given any necessary medications, if determined
        appropriate by the medical staff at the facility.

        (5) The examiner and/or examiners designated to conduct such examinations shall,
        pursuant to Title 18, United States Code, Section 4247(c), file with the Court, as

                                                   3

Case 3:20-cr-00067-KAC-DCP Document 28 Filed 08/20/21 Page 3 of 5 PageID #: 68
      soon as possible after the completion of such examinations, a report of their
      examinations with copies provided to counsel for the Defendant and counsel for the
      United States, and said report shall include:

             (a) the Defendant’s history and present symptoms;

             (b) a description of the psychiatric, psychological, and medical tests
             that were employed and their results;

             (c) the examiner’s findings;

             (d) the examiner’s opinions as to diagnosis and prognosis,

             (e) the examiner’s opinion as to whether the Defendant is suffering
             from a mental disease or defect rendering him mentally incompetent
             to the extent that he is unable to understand the nature and
             consequences of the proceedings against him or to assist properly in
             his defense, and

             (f) the examiner’s opinion as to the Defendant’s sanity at the time of
             the alleged offenses.

      (6) Pursuant to Title 18, Section 4247(b), of the United States Code, the Defendant
      shall be committed to the custody of the Attorney General for the purpose of such
      examinations for a reasonable period of time not to exceed FORTY-FIVE (45)
      DAYS, unless otherwise ordered by the Court.

      (7) The Defendant shall be FORTHWITH RETURNED to the custody of the
      United States Marshal immediately following the completion of the evaluation or
      the expiration of the forty-five (45) day period, or any reasonable extension of that
      time period, whichever is sooner.

      (8) A competency hearing and/or status conference is set for October 25, 2021, at
      1:30 p.m. If the Defendant has returned and the Court has received the forensic
      report prior to this time, the Court may schedule a competency hearing on an earlier
      date. If the Defendant has not returned or the Court has not received the forensic
      report by this date, then the matter will proceed as a status conference.

      (9) The United States Marshal shall notify the Clerk of the Court and the
      undersigned’s office promptly when Defendant returns to this jurisdiction from the
      mental evaluation. If the Defendant has returned in time, the marshals shall bring
      him to the October 25, 2021 competency hearing.

      (10) Because of the length of time necessary to evaluate the Defendant, the
      Defendant’s trial date is held in abeyance, to be reset upon his return to the district,
      if he is found to be competent. All time during which the Defendant is undergoing

                                                 4

Case 3:20-cr-00067-KAC-DCP Document 28 Filed 08/20/21 Page 4 of 5 PageID #: 69
      a mental examination for competency, 18 U.S.C. § 3161(h)(1)(A), along with a
      reasonable time for transportation to and from such examination, 18 U.S.C. §
      3161(h)(1)(F), is fully excludable under the Speedy Trial Act.

      (11) The Clerk of Court is DIRECTED to serve copies of this order on counsel of
      record and to serve three certified copies on the United States Marshals Service.

             IT IS SO ORDERED.
                                                 ENTER:


                                                 ____________________________
                                                 Debra C. Poplin
                                                 United States Magistrate Judge




                                             5

Case 3:20-cr-00067-KAC-DCP Document 28 Filed 08/20/21 Page 5 of 5 PageID #: 70
